DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “window through” in claim 10, “a feature” in claim 12, and “light transmission lumen” in claims 15 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “a feature that allows attachment”. The specification merely discloses “a feature that allows attachment of a handle or attachment to an examination table” in paragraphs [0008] and [0041] of US-Pub.20190133640, and does not include specific structural aspects of this limitation and has insufficient details of how this attachment is accomplished using this “feature”. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 20040092992).
Regarding Claim 1, Adams et al. disclose a single-use uterine tissue resector (disposable battery powered rotary tissue cutting instrument 10) comprising: 
a handle (handpiece 14); 
an elongated outer cutting tube (Figs.1-2, elongate outer tubular member 16) having a proximal portion statically attached to the handle (Figs.1-2, [0040] an outer tubular member or sleeve having a proximal end fixedly attached to an outer member hub 20 which, in turn, is fixedly attached to the handpiece 14); 
an elongated inner cutting tube concentrically positioned and rotatable within a lumen of the outer cutting tube (Fig.2, [0040] an elongate inner member 18 rotatably disposed within the outer member); 
and a motor positioned within the handle and coupled to a proximal end of the inner cutting tube ([0022]-[0023] handpiece contains a motor having a drive shaft coupled in driving engagement with the inner member), 
wherein upon activation of the motor, the motor rotates the inner cutting tube relative to the outer cutting tube ([0022]-[0023] handpiece to a motor disposed within the handpiece and having a drive shaft in driving engagement with a proximal end of the inner member; [0050] switches 57 activated by finger pressure to control rotation; cutting the anatomical tissue adjacent the opening with a cutting edge of the inner member).
Regarding Claim 2, Adams et al. disclose the single-use uterine tissue resector of claim 1 further comprising a battery (battery unit 54) positioned within the handle (handpiece 14) that is in electrical communication with the motor (Fig.1, [0044] a battery unit 54 disposed in the housing for powering motor 52 and a control unit 56).
Regarding Claim 4, Adams et al. disclose the single-use uterine tissue resector of claim 1 wherein the handle (handpiece 14) comprises a momentary switch (Fig.1, one or more switches 57 may be one or more momentary switches).
Regarding Claim 5, Adams et al. disclose the single-use uterine tissue resector of claim 1 wherein a distal end of the inner cutting tube (elongate inner member 18) and a distal end (distal end 40) of the outer cutting tube (outer tubular member 16) form openings into a lumen of the inner cutting tube (Fig.3, opening 42 communicates with a lumen 46 through the inner member).
Regarding Claim 6, Adams et al. disclose the single-use uterine tissue resector of claim 1 wherein a distal portion (distal end 40) of the inner cutting tube (elongate inner member 18) and a distal portion (distal end 40) of the outer cutting tube (outer tubular member 16) comprise apertures having cutting surfaces ([0007] and [0040]-[0041] cutting edges of the inner and outer members comprise a plurality of cutting teeth extending along the peripheral edges of the openings).
Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germain et al. (US 20170056102).
Regarding Claim 11, Germain et al. disclose a hysteroscope (hysteroscope 50) comprising: a proximal body (handle 104) from which a multi-lumened (Fig.2, channels) elongated distal outer tube extends (Figs.1-2, [0054]-[0055] an elongate shaft assembly 140 extending about longitudinal axis 168); 
an optical lumen (extension 132) positioned through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having a fluid-sealed distal end (seal housing 162 that carries a flexible seal 164) and a proximal optical output (sealing the shaft 140); 
a light transmission lumen (elongated shaft 105) positioned through the proximal body and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having a fluid-sealed distal end (sealing the shaft 140) and a proximal light post (light coupling 138) configured for attachment to a light source (light source 136); 
a working lumen positioned (a working channel 102) through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end and an open proximal end and configured to receive a medical instrument inserted therethrough ([0054] working channel 102 of hysteroscope 50 may be configured for insertion and manipulation of tissue -resecting and extracting device 100); 
and a first irrigation lumen (Fig.2, fluid flow channel 108a) positioned through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end (Fig.2) and a proximal valve ([0054] fluid flow channels 108a, 108b may be in fluid communication with valve-connectors 110a, 110b).
Regarding Claim 14, Germain et al. disclose the hysteroscope of claim 11, further comprising a second irrigation lumen (Fig.2, fluid flow channel 108b) positioned through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end and a proximal valve ([0054] fluid flow channels 108a, 108b may be in fluid communication with valve-connectors 110a, 110b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Shelton et al. (US 20070068990).
Regarding Claim 3, the device of Adam et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the handle comprises a leaf spring trigger.
Shelton et al. teach wherein the handle (handle 20) comprises a leaf spring trigger (Figs.4 and 22, firing trigger 28; bias leaf spring of the firing assistance mechanism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adam et al. to have herein the handle comprises a leaf spring trigger as taught by Shelton et al. in order to provide assisting firing direction or a retracting direction of the instrument ([0009]-[0012] of Shelton et al.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Curtin et al. (US 20190223898).
Regarding Claim 7, the device of Adam et al. teach the claimed invention as discussed above concerning claim 6, but does not teach wherein the apertures of the inner and outer cutting tubes comprise a substantially same size, shape and longitudinal placement relative to one another.
Curtin et al. teach wherein the apertures of the inner and outer cutting tubes comprise a substantially same size, shape and longitudinal placement relative to one another (Fig.3, [0022] inner member extends distally from the handpiece to a distal end having a side-facing opening adjacent the opening in the outer member; cutting edge of the inner member is cooperable with the cutting edge of the outer member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adam et al. to have wherein the apertures of the inner and outer cutting tubes comprise a substantially same size, shape and longitudinal placement relative to one another as taught by Curtin et al. in order to provide rotation of inner tube and allowing transferring fluid ([0035]-[0037] of Curtin et al.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of O'Donnell et al. (US 20130165857).
Regarding Claim 8, the device of Adam et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a fluid chamber positioned within the handle having a lateral port that protrudes out from the handle.
O’Donnell et al. teach comprising a fluid chamber ([0004] and [0041] interior chamber 210 in fluid communication) positioned within the handle (handle assembly 20) having a lateral port (Figs.2-4, side port 195) that protrudes out from the handle (handle assembly 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adam et al. to have a fluid chamber positioned within the handle having a lateral port that protrudes out from the handle as taught by O’Donnell et al. in order to provide fluid communication with sheath lumen ([0040]-[0041] of O’Donnell et al.). The modified device of Adams et al. in view of O’Donnell et al. will hereinafter be referred to as the modified device of Adams et al. and O’Donnell et al.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of O'Donnell et al. (US 20130165857) in further view of Pingleton et al. (US 5290303).
Regarding Claim 9, the modified device of Adams et al. and O’Donnell et al. teach the claimed invention as discussed above concerning claim 8, but does not teach wherein a proximal portion of the inner cutting tube passes through the fluid chamber, the proximal portion of the inner cutting tube having an aperture formed through a sidewall thereof.
Pingleton et al. teach wherein a proximal portion of the inner cutting tube (inner cutting member tuber 101) passes through the fluid chamber (Figs.1-2, col.3, lns.30-55, inner cutting member tube 101 extends longitudinally through the collection chamber to rotary drive mechanism 217), the proximal portion of the inner cutting tube having an aperture formed through a sidewall thereof (Fig.1, col.3, lns.30-55, evacuation port 119 extends radially from hollow coupler passageway 115 for suctioning tissue and other fluid from side proximal evacuation port 120 of inner cutting member tube 101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. and O’Donnell et al. to have wherein a proximal portion of the inner cutting tube passes through the fluid chamber, the proximal portion of the inner cutting tube having an aperture formed through a sidewall thereof as taught by Pingleton et al. in order to provide passage way of the inner cutting gmember for aspirating tissue or fluid therethrough (col.2, lns.10-28 of Pingleton et al.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of O'Donnell et al. (US 20130165857) in further view of Oskin et al. (US 20130184691).
Regarding Claim 10, the modified device of Adams et al. and O’Donnell et al. teach the claimed invention as discussed above concerning claim 8, but does not teach wherein the handle comprises a window through which the lateral port of the fluid chamber protrudes and is rotatable relative to the handle.
	Oskin et al. teach wherein the handle comprises a window through (slot 112) which the lateral port (ports 122 and 124) of the fluid chamber protrudes and is rotatable relative to the handle (the port being movably disposed in a slot of the handle 110).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. and O’Donnell et al. to have wherein the handle comprises a window through which the lateral port of the fluid chamber protrudes and is rotatable relative to the handle as taught by Oskin et al. in order to provide adjustable configuration for comfortable use ([0005]-[0006] of Oskin et al.).
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (US 20170056102) in view of Germain et al. (US 20140031834).
Regarding Claim 12, Germain et al. (US 20170056102) teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the proximal body comprises a feature that allows attachment of a handle or attachment to an examination table.
Germain et al. (US 20140031834) teach wherein the proximal body comprises a feature that allows attachment of a handle or attachment to an examination table ([0075] the handle 308 in communication with a quick-connect fitting 310).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Germain et al. (US 20170056102) to have wherein the proximal body comprises a feature that allows attachment of a handle or attachment to an examination table as taught by Germain et al. (US 20140031834) in order to provide disposable, reusable, sterilizable handles ([0076] and [0086] of Germain et al. US 20140031834).
Regarding Claim 13, Germain et al. (US 20170056102) teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the optical lumen, the working lumen and the irrigation lumen are positioned within the light transmission lumen.
Germain et al. (US 20140031834) teach wherein the optical lumen (Figs.17-18, viewing channel 508), the working lumen (Figs.17-18, working channel 510) and the irrigation lumen (Figs.17-18, one or more fluid inflow or outflow channels) are positioned within the light transmission lumen (Figs.17-18, optic fibers in shaft portion 512; shows other lumens are within the shaft portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Germain et al. (US 20170056102) to have wherein the optical lumen, the working lumen and the irrigation lumen are positioned within the light transmission lumen as taught by Germain et al. (US 20140031834) in order to provide one or more channels within a shaft ([0086]-[0088] of Germain et al.).
Claim 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Germain et al. (US 20170056102).
Regarding Claim 15, Adams et al. disclose a single-use uterine tissue resector (disposable battery powered rotary tissue cutting instrument 10) comprising: 
a handle (handpiece 14); 
an elongated outer cutting tube (Figs.1-2, elongate outer tubular member 16) having a proximal portion statically attached to the handle (Figs.1-2, [0040] an outer tubular member or sleeve having a proximal end fixedly attached to an outer member hub 20 which, in turn, is fixedly attached to the handpiece 14); 
an elongated inner cutting tube concentrically positioned and rotatable within a lumen of the outer cutting tube (Fig.2, [0040] an elongate inner member 18 rotatably disposed within the outer member); 
and a motor positioned within the handle and coupled to a proximal end of the inner cutting tube ([0022]-[0023] handpiece contains a motor having a drive shaft coupled in driving engagement with the inner member), 
wherein upon activation of the motor, the motor rotates the inner cutting tube relative to the outer cutting tube ([0022]-[0023] handpiece to a motor disposed within the handpiece and having a drive shaft in driving engagement with a proximal end of the inner member; [0050] switches 57 activated by finger pressure to control rotation; cutting the anatomical tissue adjacent the opening with a cutting edge of the inner member).
 However, Adams et al. do not teach a hysteroscope comprising: a proximal body from which a multi-lumened elongated distal outer tube extends; an optical lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end and a proximal optical output; a light transmission lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end and a proximal light post configured for attachment to a light source; a working lumen positioned through the proximal body and the distal outer tube having an open distal end and an open proximal end and through which the resector is reversibly inserted; and a first irrigation lumen positioned through the proximal body and the distal outer tube having an open distal end and a proximal valve.
Germain et al. teach a hysteroscope (hysteroscope 50) comprising: a proximal body (handle 104) from which a multi-lumened (Fig.2, channels) elongated distal outer tube extends (Figs.1-2, [0054]-[0055] an elongate shaft assembly 140 extending about longitudinal axis 168); 
an optical lumen (extension 132) positioned through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having a fluid-sealed distal end (seal housing 162 that carries a flexible seal 164) and a proximal optical output (sealing the shaft 140); 
a light transmission lumen (elongated shaft 105) positioned through the proximal body and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having a fluid-sealed distal end (sealing the shaft 140) and a proximal light post (light coupling 138) configured for attachment to a light source (light source 136);
working lumen positioned (a working channel 102) through the proximal body (handle 104) and the distal outer tube having an open distal end and an open proximal end and through which the resector is reversibly inserted ([0054] working channel 102 of hysteroscope 50 may be configured for insertion and manipulation of tissue -resecting and extracting device 100);
and a first irrigation lumen (Fig.2, fluid flow channel 108a) positioned through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end (Fig.2) and a proximal valve ([0054] fluid flow channels 108a, 108b may be in fluid communication with valve-connectors 110a, 110b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams et al. to have a hysteroscope comprising: a proximal body from which a multi-lumened elongated distal outer tube extends; an optical lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end and a proximal optical output; a light transmission lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end and a proximal light post configured for attachment to a light source; a working lumen positioned through the proximal body and the distal outer tube having an open distal end and an open proximal end and through which the resector is reversibly inserted; and a first irrigation lumen positioned through the proximal body and the distal outer tube having an open distal end and a proximal valve as taught by Germain et al. in order to provide hysteroscopic resection device to resection and extraction of tissue, for example, uterine polyps and other abnormal uterine tissue ([0006]-[0007] of Gemain et al.). The modified device of Adams et al. in view of Gemain et al. will hereinafter be referred to as the modified device of Adams et al. and Gemain et al
Regarding Claim 18, the modified device of Adams et al. and Gemain et al. teach the claimed invention as discussed above concerning claim 15, and Germain et al. teach wherein the distal outer tube of the hysteroscope comprises an outer diameter of about 5.8 millimeters ([0054] an elongated shaft 105 having a diameter of 5 mm to 7).
t would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams et al. to have wherein the distal outer tube of the hysteroscope comprises an outer diameter of about 5.8 millimeters as taught by Germain et al. in order to provide reduced diameter ([0066]-[0069] of Germain et al.).
Regarding Claim 19, the modified device of Adams et al. and Gemain et al. teach the claimed invention as discussed above concerning claim 15, and Adams et al. teach wherein the resector further comprises a battery (battery unit 54) positioned within the handle (handpiece 14) that is in electrical communication with the motor (Fig.1, [0044] a battery unit 54 disposed in the housing for powering motor 52 and a control unit 56).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Germain et al. (US 20170056102) in further view of Callister et al. (US 20050288551).
Regarding Claim 16, the modified device of Adams et al. and Gemain et al. teach the claimed invention as discussed above concerning claim 15, but does not teach a modular flow channel reversibly insertable through the working channel of the hysteroscope.
Callister et al. teach a modular flow channel (delivery catheter 45) reversibly insertable through the working channel of the hysteroscope (Figs.5-6, [0050]-[0051] allow the delivery catheter 45 to be inserted into the working channel 42 and can be advanced or retracted; delivery catheter 45 within working channel 42 delivering fluid).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. and Gemain et al. to have a modular flow channel reversibly insertable through the working channel of the hysteroscope as taught by Callister et al. in order to provide irrigation and drain of fluid to/from the uterus ([0051] of Callister et al.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Germain et al. (US 20170056102) in further view of Germain et al. (US 20140031834).
Regarding Claim 17, the modified device of Adams et al. and Gemain et al. (US 20170056102) teach the claimed invention as discussed above concerning claim 15, but does not teach wherein the optical lumen, the working lumen and the irrigation lumen are positioned within the light transmission lumen of the hysteroscope.
Germain et al. (US 20140031834) teach wherein the optical lumen (Figs.17-18, viewing channel 508), the working lumen (Figs.17-18, working channel 510) and the irrigation lumen (Figs.17-18, one or more fluid inflow or outflow channels) are positioned within the light transmission lumen of the hysteroscope (Figs.17-18, optic fibers in shaft portion 512).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. and Gemain et al. (US 20170056102) to wherein the optical lumen, the working lumen and the irrigation lumen are positioned within the light transmission lumen of the hysteroscope as taught by Germain et al. (US 20140031834) in order to provide one or more channels within a shaft ([0086]-[0088] of Germain et al.)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Germain et al. (US 20170056102) in further view of in view of Shelton et al. (US 20070068990).
Regarding Claim 20, the modified device of Adams et al. and Gemain et al. teach the claimed invention as discussed above concerning claim 15, and Adam et al. teach wherein the handle (handpiece 14) comprises a momentary switch (Fig.1, one or more switches 57 may be one or more momentary switches).
However, the modified device does not teach the handle comprising a leaf spring trigger. 
Shelton et al. teach wherein the handle (handle 20) comprising a leaf spring trigger (Figs.4 and 22, firing trigger 28; bias leaf spring of the firing assistance mechanism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. and Gemain et al. to have herein the handle comprising a leaf spring trigger as taught by Shelton et al. in order to provide assisting firing direction or a retracting direction of the instrument ([0009]-[0012] of Shelton et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140324065 A1		Bek; Robin et al.
US 10448811 B2		London Brown; Allison et al.
US 5665101 A			Becker; Daniel G. et al.
US 8702702 B1			Edwards; Kevin C. et al.
Bek et al. (US 20140324065) disclose a tissue resecting device 100 having a highly elongated shaft assembly 140 configured to extend through the working channel 102 in the hysteroscope. A handle 142 of the tissue resecting device 100 is adapted for manipulating the electrosurgical working end 145 of the device. In use, the handle 142 can be manipulated both rotationally and axially, for example, to orient the working end 145 to resect targeted fibroid tissue. The tissue resecting device 100 has subsystems coupled to its handle 142 to enable electrosurgical resection of targeted tissue. The device comprises a seal housing 162 that carries a flexible seal 164 carried by the hysteroscope handle 104 for sealing the shaft 140 of the tissue resecting device 100 in the working channel 102 to prevent distending fluid from escaping from a uterine cavity.  (See figures below and [0053]-[0057]).

    PNG
    media_image1.png
    224
    236
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    615
    362
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    521
    771
    media_image3.png
    Greyscale

London Brown et al. (US 10448811) disclose a system including a medical imager including a body member having a handle, an elongate member extending from the handle, an imaging device carried at a distal portion of the elongate member, and an introducer enclosing the elongate member. The elongate tube sheath 850 extends from a proximal end 855 to a distal end 860. The tube sheath 850 may further define a lumen 865 configured to receive the introducer tube 805 therein. The proximal end 855 of the tube sheath 850 is configured to rotatably engage the introducer tube 805 by way of, for example, a rotation element 875. The rotation element 875 may be configured to engage the introducer tube 805 such that the distal end 815 of the introducer tube 805 is disposed at, about, or in proximity to the distal end 860 of the tube sheath 850. A power source 625 may comprise a self-contained power source, such as a battery.  (See figure below and col.33, lns.13-col.34, lns.38).

    PNG
    media_image4.png
    502
    643
    media_image4.png
    Greyscale

Becker et al. (US 5665101) disclose a single surgical instrument capable of being used as a powered resection instrument or a conventional liposuction cannula. A method comprises the steps of providing a rotary powered surgical instrument having an elongated inner tube with a first distal cutting window rotatable within an elongated outer tube with a second distal cutting window. The method further comprises rotating the inner tube within the outer tube, stopping the rotation of the tube within the outer with the windows aligned and operating the assembly as a liposuction cannula.  (See figure below and summary).

    PNG
    media_image5.png
    276
    570
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    433
    866
    media_image6.png
    Greyscale

	Edwards et al. (US 8702702) disclose a surgical cutting instrument with electromechanical cutting.  The inner and outer tube hubs 13, 15 couple the inner and outer tubes 9, 10, respectively, to the handpiece 2. Once coupled to the handpiece 2, the outer tube 10 will be fixed relative to the handpiece 2, but the inner tube 9 will be rotatable relative to the outer tube 10 and the handpiece 2. (See figures and summary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795